Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment, filed 1/29/21.
Claims 1-2, 6-11, and 15-26 are pending.
Response to Amendment/Arguments
In view of the amendment to the title, the previous objection to the title is withdrawn.
In view of the cancellation of claims 3-5 and 12-14, the previous rejection to these claims are moot.
Applicant has amended the claims to include new limitations, changing the scope of the examined claims.  The amended claims are addressed below.
Applicant’s arguments with respect to claim(s) 1-2, 6-11, and 15-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new ground of rejection is necessary to address the new scope of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-11, and 15-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdulvahid (US20080184063) in view of Blea et al (US20130036326, “Blea”).
As to claim 1,10,20:
Abdulvahid teaches a computer-implemented method and associated system (abstract, 0031, 0034) having a processor and memory (0051, 0068), and program product (0034), for managing capacity in a storage system using copy services (copy services; 0004-0006, 0020-0021).  Abdulvahid teaches predicting an imminent event due to a constrained resource (identify/ predict possible failure due to insufficient resources that makes copying operation impossible or generate incomplete copies; 0021-0023).   Abdulvahid teaches identifying one or more copy service relation that will mitigate the imminent event (detect copy relationship that lead to failure due to insufficient resources; 0021-0023; use log records to identify affected volumes; 0036, 0087).  Abdulvahid  teaches reclaiming some of the constrained resource to prevent the imminent event (perform roll back operations, reclaim resources to prevent possible failure, changing the copy relationship of the resources in the copy services; 0032, 0069, 0037, 0042, 0043, 0087, 0122) but does not specifically indicate performing a partial or full invalidation of a copy service relationship.  One of ordinary skills in the art would recognize that the roll back/reclaim operation of Abdulvahid will alter/invalidate the copy relationships previously established.  The operation of invalidating copy relationship to ensure correct copy service relationship mapping in the event of a failure is well-known in the art.  One example is Blea, who teaches providing a copy services management, upon detection of failure in the storage system, to invalidate and update copy service relationship(s) between the primary and secondary storage system based on considerations in the event of a failure/disaster (0057, 0059, 0060, 0062, 0063; replace partial/full- either primary or secondary storage system; 0060), and act to address the failure using other available storage system (0060-0064), re-establish copy services to synchronize data between the copies 0006, 0021-0023, 0085).  Blea is an analogous art who also 
As to claim 2,11:
Abdulvahid teaches using the log record to identify action to roll back and reclaim resources, inherently alter the copy relationships (0036, 0037, 0042, 0043, 0087).  Blea further teaches identifying a scale of the invalidation of a copy service relationship required to mitigate the imminent event and applying the scale to the orchestration of the invalidation (identify all copy relationships that cause system disruption; 0059).
As to claim 6,17:
Blea further teaches an invalidation of a copy service relationship is a desynchronization of a part or all of a copy service relationship by a copy service provider (provider perform invalidation of copy relationships; 0057-0059, 0063).
As to claim 7,15:
Blea teaches monitoring copy service providers including permissions and/or prioritizations for invalidation of their copy service relationships (monitoring security requirements; 0038, 0055).
As to claim 8,16:
Blea further teaches monitoring shared resources and their consumption by copy service providers for their copy service relationships (monitor resource usage; 0031, 0025, 0038).
As to claim 9,18:

As to claim 19:
Blea further teaches including a copy service provider having a resynchronizing component for resynchronizing selected addresses of the copy service (provide for synchronization of copy relationships; 0021-0023, 0093, 0102).
As to claim 21-26:
Abdulvahid teaches the constraint resource is free logical/physical capacity (sufficient storage to perform copy service; 00021-0023).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/THAN NGUYEN/Primary Examiner, Art Unit 2138